
	

116 HR 1958 IH: Repatriation Assistance Act of 2019
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 1958
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2019
			Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize provision to a foreign government of
			 financial assistance for foreign country operations to address individuals
			 who may pose a national security, border security, or terrorist threat to
			 the United States before such a threat reaches the United States, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Repatriation Assistance Act of 2019. 2.Provision of homeland security assistance to foreign governments for certain foreign country operations (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
					437.Homeland security assistance
 (a)In generalThe Secretary, with the concurrence of the Secretary of State, may provide to a foreign government financial assistance for foreign country operations to address individuals who may pose a national security, border security, or terrorist threat to the United States before such a threat reaches the United States.
 (b)DeterminationAssistance provided under subsection (a) may be provided if such assistance would enhance the recipient government’s capacity to mitigate a threat described in such subsection, including through related detention or removal operations by the recipient government and procedures to screen and provide protection for certain individuals, as appropriate.
 (c)Reimbursement of expensesThe Secretary may, if appropriate, seek reimbursement from the receiving foreign government for the provision of financial assistance under this section.
 (d)Effective periodThe authority provided under this section shall remain in effect until September 30, 2023. (e)Development and program executionThe Secretary and the Secretary of State shall jointly develop and implement any financial assistance under this section.
 (f)Rule of constructionNothing in this section may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 435 and 436 and adding the following new items:
				
					
						Sec. 435. Maritime operations coordination plan.
						Sec. 436. Maritime security capabilities assessments.
						Sec. 437. Homeland security assistance..
			
